Citation Nr: 0800993	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of service-connected burial 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  He died in November 2003.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The competent medical evidence of record establishes that the 
veteran's service-connected amoebic dysentery contributed 
substantially to his death.


CONCLUSION OF LAW

The criteria for entitlement to a service-connected burial 
allowance have been met. 38 U.S.C.A. §§ 2307, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.1600 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Burial Allowance

As a preliminary matter, the agency of original jurisdiction 
(AOJ) has a duty to notify and assist the appellant under 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2006).  As 
will be discussed below, the Board finds that the benefit 
sought shall be awarded in full; therefore, a full discussion 
of whether VA met these duties is not needed.  

Surviving spouses are entitled to burial allowances at 
differing rates when certain conditions are met.  
Specifically, if a veteran's death is the result of a 
service-connected disability, burial benefits in an amount 
not to exceed $2,000 may be paid.  38 U.S.C.A. § 2307 (West 
2002 & Supp. 20077); 38 C.F.R. § 3.1600(a) (2007).   If a 
veteran's death is not the result of a service-connected 
disability, however, benefits currently in an amount not to 
exceed $300 may be granted if, at the time of his death, the 
veteran was in receipt of pension or compensation.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

The appellant is in receipt of dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1318, as the 
veteran was in receipt of a 100 percent (permanent and total) 
disability rating for his service-connected amoebic 
dysentery.  As such, she also was granted the basic burial 
allowance under 38 U.S.C.A. § 2302, for a non-service-
connected cause of death.  She argues now, however, that full 
burial benefits should be awarded because the veteran's 
service-connected dysentery substantially contributed to his 
death.

A claimant of DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to 
death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The 
death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  See 38 C.F.R. § 3.312.  

The veteran's death certificate lists his November 2003 death 
as due to atherosclerotic vascular disorder, hypertension, 
and diabetes mellitus.  The AOJ denied the claim without 
reference to medical evidence.  In support of her appeal, the 
appellant submitted a June 2004 medical opinion by the 
veteran's treating physician, attesting to a connection 
between the veteran's service-connected disability and his 
death.  The physician referenced the veteran's complications 
of dysentery, for which a permanent and total disability 
rating had been in effect since 1948.  He explained that due 
to the veteran's bowel surgery and colostomy within a year 
after separation, he had subsequent complications, including 
multiple obstructions requiring stoma revisions.  On the 
second revision, the veteran developed insulin dependent 
diabetes, which accelerated the pace of his heart disease.  
He concluded that this chain of events was medically related 
to the service-connected dysentery.  

Seemingly attached to this opinion is a detailed recitation 
of the exact complications experienced by the veteran due to 
his service-connected disability over the years.  
Specifically, the dysentery had caused recurrent, severe 
blood loss and a compromised immune system.  His initial 
ileostomy required more than fifty blood transfusions.  His 
rectum was removed one year later.  Additional ileostomy was 
required to reposition the remaining small intestine.  
Recurrent blockages continued in the ileum, requiring further 
removal of part of the small intestine.  The conclusion was 
that the trauma to the veteran's body caused by his service-
connected disability affected the organs of his body, 
weakening the heart, and ultimately causing his heart to 
fail. 

This opinion and attached explanation is the sole opinion of 
record as to a relationship between the veteran's service-
connected disability and his death.  It is well reasoned and 
based on accurate facts supported by the record.  Absent 
credible evidence to the contrary, the Board is not in a 
position to further question the opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In all, the Board finds 
that the credible evidence establishes that the veteran's 
service-connected amoebic dysentery contributed substantially 
to his death.  Accordingly, it is appropriate to grant the 
service-connected burial benefits which the appellant seeks 
in this case. 

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service-connected burial benefits under 
38 U.S.C.A. § 2307 is granted.


____________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


